DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 03/02/2021. As directed by the amendment: claims 1-2 and 12 have been amended; claim 3 has been cancelled.  Thus, claims 1, 2 and 4-15 are presently pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2007/0049792) in view of Ziebart et al. (US 2005/0163461) and Land et al. (US 2012/0136284).
Regarding claims 1, 2 and 4, Levy discloses a method of controlled stimulation of tissue by both a first individual and a second individual (see [0010]), the method comprising: 
contacting sensory tissue (“physical or sexual stimulus”, see [0037]) of the first individual (a second partner or person, see [0037]) with an actuator  (“stimulation device”, see [0037]); and 
actuating the actuator with a plurality of control signals provided contemporaneously to a control unit 60 (fig. 2, see [0034]), where the plurality of control signals includes at least a first control signal generated by the first individual and a 
(see [0010] which states “This invention therefore provides means for a first person to self-pleasure themselves in such a way as to simultaneously create a pleasure stimulus in a remotely located person such that the remotely located person is pleasured in a way that is also optimized, yet transparent to the first person. This can include the second person self-pleasuring themselves with a device that includes mechanical actuation controlled by the motions of self-pleasure of the first person such that the stimulation received by the second person is a combined effort of their own actions and those the remotely located first person. Furthermore, in this class of device the system can operate in both directions simultaneously, so that each partner experiences their own self-pleasure with additional independent motions superimposed as a consequence of the output from the self-pleasure of the partner. A simple example would be two handheld vibratory devices. The large-scale motion of the device would be self-controlled. The amplitude and frequency of vibration (for both partners) would be passively controlled by the large-scale motions of the remotely located partner”); 
wherein the control unit 60  (fig. 2) harmonizes the first and second control signals (see [0010] which states that “…the remotely located person is pleasured in a way that is also optimized, yet transparent to the first person. This can include the second person self-pleasuring themselves with a device that includes mechanical actuation controlled by the motions of self-pleasure of the first person such that the stimulation received by the second person is a combined effort of their own actions and those the remotely located first person”);  

wherein the second control signal is provided by a flexible sensor  (“strain gauges”, see [0015] and [0019]) in the second wearable device (“the secondary sensors are configured to measure a physiological motion of a corresponding finger”, see fig. 4 and [0020])
Levy does not disclose that the flexible sensor having a plurality of slits, wherein the second control signal is based on a resistance across the flexible sensor under a flexion or an extension of a finger or hand of the second individual. However, Ziebart et al. teaches a flexible strain gauge 30 (figs. 5-6, see abstract and [0007) having a plurality of slits 32 (“slits 32” in the array 30 or 35, see [0066]-[0067], figs. 5-6), wherein the measurement indicative of a control signal is based on a resistance across the flexible sensor (“strain gauges are measuring elements in which a mechanical deformation causes a change of the electrical resistance and which are therefore used for the measurement of the force that produces the deformation”, see [0005]). Since Levy already teaches a strain gauge flexible sensor (see [0015]) configured to measure a physiological motion of a corresponding finger (see fig. 4 and [0020]), therefore, it would have been obvious before the effective date of the claimed invention to one of 
Levy discloses that the actuator may be electronically controlled such as pleasure device that contains electronics (see [0006]), but is silent regarding the actuator is positioned on a first wearable device worn by the first individual and wherein the actuator comprises an actuatable region configured to deflect outwardly from the first wearable device in response to the plurality of control signals. 
However, Land et al. teach a wearable device 300 (figs. 2-3, see [0043]) positioning about a hand of a user (see abstract) and having an actuator (including spring members 311/318 and activating elements 313, see [0044])  carried in  the glove body 301 (fig. 4) configured for wearing at least in part on a finger or hand of the user (fig. 4A), wherein the actuator comprises an actuatable region (region including spring members 311/318 and activating element 313 as shown in fig. 5) configured to deflect outwardly from the first wearable device (“for hand opening” and “for hand closing”, thus configured to deflect outwardly from base portion 303 of device 300, see [0044]) in response to the plurality of control signals (see [0036]).  Therefore, it would have been 
Regarding claim 5, Levy discloses all the claimed features including sensors that senses movement of a finger or hand of the second individual (see [0020] which states “device can also include one or more secondary sensors each attached to a corresponding finger of the user with an adhesive, wherein the secondary sensors are configured to measure a physiological motion of a corresponding finger, and to cooperate with the muscular sensors to provide an overall physiological motion displacement of the user”) but does not disclose that the actuator and sensor carried in a glove configured for wearing at least in part on a finger or hand. However, Land et al. teaches a hand movement device comprising a glove 300 (figs. 2-3, see [0043]) positioning about a hand of a user (see abstract) and having an actuators 313 carried in  the glove body 301 (fig. 4) configured for wearing at least in part on a finger or hand of the user (fig. 4A). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Levy‘s reference, such that the actuator and sensor are disposed on a glove, as suggested and taught by Land et al., for the purpose of providing a suitable hand garment having a supporting body, 
Regarding claims 6-7, Levy also discloses that the movement the finger or hand of the second individual (“the first person”) adjust an actuation parameter over a range of actuation by sending the second signals to the control unit (see Levy’s [0015] and [0020] and fig. 2); wherein the actuation parameter is at least amplitude (“amplitude of vibration”, see Levy’s [0015]).
Regarding claims 8-9, Land et al. also teach that the actuator 313 (fig. 4) is proximate an elastomeric portion 304 (fig. 2) of a glove body 301 worn by the second individual's hand wherein the elastomeric portion 304 is substantially thin (“304 are made from very thin… fabric”, see [0043]) to thus allow sensory forces to be applied to both the first individual's sensory tissue and the second individual's hand (“tactile feel during use”, see [0043]). With respect to “the elastomeric portion has a thickness of less than 2 mm, less than 1 mm or less than 0.5 mm”, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Levy‘s reference, such that the elastomeric portion has a thickness of a value as claimed, for the purpose of providing suitable thickness for the glove body, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 10-11, Land et al. also teaches that the actuator comprises a fluidic actuator including tubing 327 (fig. 10-11, see [0053]  which states that “activating element may also be operated by directing cooling/heating air through the tubes and remotely locating a conditioned fluid source via tubing to affect finger actuation”), .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Levy/Ziebart/Land et al. and further in view of Eckhouse et al. (US 2013/0178764).
Regarding claim 12, Levy discloses all the claimed features but does not teach that contacting sensory tissue includes applying suction to the sensory tissue through a plurality of flow passageways distributed over the portion of first wearable device.  However, Eckhouse et al. teaches contacting sensory tissue includes applying suction (“vacuum pressure”, see abstract and [0006]) to the sensory tissue (“skin”, see abstract) through a plurality of flow passageways 408 distributed over the portion of a wearable device 112 (fig. 9A). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Levy‘s reference, such that contacting sensory tissue includes applying suction to the sensory tissue through a plurality of flow passageways distributed over the portion of first wearable device, as suggested and taught by Eckhouse et al., for the purpose of effectively utilizing a vacuum pressure to massage a volume of the skin in combination with other skin treatment therapy coupled to the massaged volume to treat the skin and subcutaneous adipose tissue and produce a desired treatment effect (see [0006])
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levy/Ziebart/Land et al.  and further in view of Blenk et al. (DE 102012015471).
Regarding claims 13-15, Levy discloses all the claimed features including control unit modulates the stimulus parameters  (“a set of control parameters are received from .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument with respect to claims 5-11 that the reference Land fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “bulge outwardly” and “cause the activating elements 313 to bulge”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument regarding Land et al. that “the alleged fluidic actuator, tube 327, provides heating or cooling supply to the housing manifold 309 but does not cause the activating elements 313 to bulge”, the examiner respectfully disagrees. It is noted that claim 1 only requires “the actuator comprises an actuatable region configured to deflect outwardly” and claim 10 only requires “the actuator comprises a fluidic actuator”. Since Land et al. teach an actuator comprises an actuatable region (region including spring members 311/318 as shown in fig. 5) configured to deflect outwardly from the first wearable device (“for hand opening” and “for hand closing”, thus configured to deflect outwardly from base portion 303 of device 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG D THANH/Primary Examiner, Art Unit 3785